DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 2, 4-8, and 10-12, as amended 20 April 2021, are currently pending.  Claim 12 was added.
Claim Interpretation
Claim 1 recites “for a direct injection of a corresponding gaseous sample to a micro-gas chromatograph” in lines 1-2.  This limitation within the preamble recites the purpose or intended use of the device.  It does not appear to impart any particular structure to the device. A micro-gas chromatograph is not positively recited as an element of the device.  While it could be argued that the injection into a “micro-gas chromatograph” could suggest a particular size of the device, other features could be present in a system to limit the amount of gaseous sample to be injected into a micro-gas chromatograph (valves, etc.).  Therefore, this intended use does not necessarily impart any structure to the claimed device.  The structure of the device is fully set forth by the body of the claim.  See MPEP § 2111.02.
Claim 11 recites “a pumping device” in line 2.  The instant specification suggests that this may include a suction pump ([0044]) and one in the art would generally understand the term “pumping device” to have a sufficiently definite range of structures.  Therefore, this term has not been interpreted under 35 U.S.C. 112(f).  See MPEP § 2181(I)(A) and (I)(C).

Response to Arguments
Applicant's arguments filed 5/20/2021 have been fully considered and are addressed with the modified grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 2006/0272500) in view of Norberg et al (WO 02/088671).
Regarding claim 1, Keller discloses a device for separating a gas from a liquid sample (abstract).  The device includes a housing (Figure 1; shell 33; [0023]) that contains a fluid space and a gas space which are separated by a semipermeable separating layer (Figures 1-2; lumen as fluid space, outside as gas space; [0008]-[0011]; hollow fiber membrane as separating layer).  A supply line is connected to the fluid space for supplying a liquid sample (Figure 1, line 11 supplying an aqueous stream; [0023]).  An outlet is connected to the gas space for that is connectable with downstream processing (Figure 1, outlet 42, line 44; [0026]).  The fluid space may be associated with at least one heating element ([0030]-[0032]).  
The separating layer preferably has a thickness in the range of 10 µm to 50 µm ([0036]) and a preferred pore size between 0.01 µm to 0.1 µm ([0036]).
Applicant amended to require that the system is configured to absorb a sample volume of at most 30 µL; Keller is silent to such a size limitation.
However, Norberg teaches fluid separation systems for e.g. sample analysis [pg. 3] including systems with liquid or gas samples and liquid or gas collection spaces [pg. 4 line 30-pg. 5 line 5; pg. 5 line 33-pg. 6 line 5; pg. 6 lines 14-line 20] and teaches that the system may be preferably sized to managed µL-scale samples e.g. samples of less than 50 µL or less than 20 µL etc. [pg. 5 lines 6-12], with the benefit being that the system is better able to act on very small samples and, further, reduces risk to the users and/or the environment when handling hazardous samples, while being capable of connection to a suitable analysis device [pg. 5 lines 15-24].  Note that Norberg teaches similar membrane properties to those required by the claim, and those employed by Keller [pg. 6 line 21-pg. 8 line 4].
As discussed above, Keller teaches pore sizes and membrane thicknesses consistent with the claim requirements, such that the absorption volume would necessarily rely otherwise on the dimensions of the device e.g. length and number of membranes or the like.  See MPEP 2144.04 IV.A; changes in size are generally obvious to those of ordinary skill in the art, and selecting an appropriate size for membrane devices for sample separation would have been obvious to one of ordinary skill in the art, particularly in view of Norberg teaching that systems sized to handle smaller samples are useful e.g. for safety and sample-ratio reasons.
Regarding claim 2, Keller discloses that the separating layer is selectively permeable from at least one side ([0024]; [0028]; [0036]; [0010]-[0011]).
Regarding claim 4, Keller discloses that the separating layer is a membrane ([0008]-[0011]; [0036]; [0028]).
Regarding claim 5, Keller discloses that the separating layer may be fabricated from polyolefins ([0010]-[0011]; [0028]), and in one example states that the membrane is a polypropylene hollow fiber ([0040]).
claim 6, Keller discloses that the membrane is elongated (hollow fiber membrane; [0008]-[0011]; [0036]; [0028]).
Regarding claim 8, Keller discloses that the membrane comprises at least one layer that is hydrophobic ([0008]-[0011]; [0036]; [0028]).
Regarding claim 10, Keller discloses all of the claim limitations as set forth above.  Although the reference discloses that the separating layer may be present as a hollow fiber membrane module having a liquid space within the lumens and a gas space outside the membranes ([0024]-[0026]; [0036]; Figure 1), the reference does not disclose the relative dimensions of these spaces.  The reference does teach that a sweep gas is used to flush the permeating gases from the membrane surface toward an outlet ([0026]).  
Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to adjust the relative dimensions of the gas space with respect to the liquid space, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  One having ordinary skill in the art would be motivated to adjust the relative volumes of the gas and liquid spaces in the membrane module (such as through an adjustment of the packing density of the hollow fibers within the membrane module, or the diameter of the hollow fibers) based upon the volume of liquid to be treated and to ensure that a sweep gas is capable of passing over the membrane surfaces to carry the permeating gases toward the outlet.
claim 11, Keller discloses that a vacuum pump is configured to generate circulation in the gas space (Figure 1, pump 34; [0023]-[0027]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 2006/0242500) in view of Norberg et al (WO 02/088671), as applied to the claims above, and further in view of Mancusi, III et al. (UA 5,582,735)
Regarding claim 7, Keller discloses all of the claim limitations as set forth above.  Keller discloses that the device may be used to remove volatile organic compounds, such as hydrocarbons, from an aqueous stream ([0008]-[0009]; [0034]). While Keller discloses that the hollow fiber membranes may be fabricated from polyolefins and other polymers, such as polypropylene ([0010]-[0011]; [0028], [0040]), the reference does not disclose that the separating layer comprises at least two layers.
Mancusi discloses a device for removing condensable organics from a fluid, such as water, using a membrane (abstract, C1/L5-10).  Mancusi teaches that the membrane is suitable for vapor permeation or pervaporation processes involving the removal of hydrocarbons from an aqueous stream (C2/L16-26; C3/L22-35).  Mancusi discloses that it is well-known in the art to use composite membranes having at least two layers, a support layer and a permselective layer, such as a polypropylene support with a poly(alkyl sulfone) coating (C1/L24-56).  Mancusi discloses a composite membrane having improved selectivity over those known in the art (C1/L55-64).  The membrane includes a microporous support layer, such as one formed from polypropylene, and that is preferably in the form of a hollow fiber (C2/L45-57).  A poly(alkyl sulfone) layer is then coated on to the support layer (C2/L58-66).  The coating on the membrane support improves selectivity of the membrane as it has a greater affinity for the targeted organic compounds than the surrounding fluid (water) (C2/L30-44).
It would have been obvious to one having ordinary skill in the art at the time of the invention to select a composite membrane having a plurality of layers, such as a polymeric support with a selective .

Claims 1, 2, 4-6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keller et al. (US 2006/0272500) and Langhorst (US 5,235,843) in view of Norberg et al (WO 02/088671).
The following rejection serves as an alternative grounds of rejection for the subject matter of claim 1 and its dependent claims, and further addresses the newly added subject matter of claim 12
Regarding claims 1 and 12, see the discussion above for the teachings of Keller.  Keller is silent to the inclusion of a micro-gas chromatograph e.g. for use on the extracted gas sample.
Langhorst teaches a system for segmenting a sample containing a volatile chemical component in a stream flow to provide a gas with the volatile components, and separates the system into an output gas stream for sample analysis [Abs].  The stream may be separated by way of a hydrophobic fiber which acts as a membrane and blocks passage of liquid while allowing passage of gas therethrough [Col. 4 lines 20-31].  PTFE membranes are contemplated [Col. 4 lines 47-60].  Further layers including e.g. Nafion or the like are also contemplated [Col. 4 line 61-Col. 5 line 3].  The system may be connected to a micro-gas chromatograph to analyze samples [Col. 5 lines 8-11].
Langhorst is silent to the provision of a heater associated with either the fluid space or the gas space, or to the particular membrane requirements regarding thickness or pore size.
It would have been obvious to one of ordinary skill in the art to modify the system taught by Keller, which is directed generally to efficient separation of volatile and semi-volatile compounds from aqueous streams, to facilitate connection to a micro-gas chromatograph and thereby facilitate analytical applications for testing of the volatile or semi-volatile compounds because, as in Langhorst, such membrane devices which are capable of separating volatile substances from aqueous feeds are useful for providing analytes to a micro-gas chromatograph.

Regarding sample volumes, Norberg teaches fluid separation systems for e.g. sample analysis [pg. 3] including systems with liquid or gas samples and liquid or gas collection spaces [pg. 4 line 30-pg. 5 line 5; pg. 5 line 33-pg. 6 line 5; pg. 6 lines 14-line 20] and teaches that the system may be preferably sized to managed µL-scale samples e.g. samples of less than 50 µL or less than 20 µL etc. [pg. 5 lines 6-12], with the benefit being that the system is better able to act on very small samples and, further, reduces risk to the users and/or the environment when handling hazardous samples, while being capable of connection to a suitable analysis device [pg. 5 lines 15-24].  Note that Norberg teaches similar membrane properties to those required by the claim, and those employed by Keller [pg. 6 line 21-pg. 8 line 4].
As discussed above, Keller teaches pore sizes and membrane thicknesses consistent with the claim requirements, such that the absorption volume would necessarily rely otherwise on the dimensions of the device e.g. length and number of membranes or the like.  See MPEP 2144.04 IV.A; changes in size are generally obvious to those of ordinary skill in the art, and selecting an appropriate size for membrane devices for sample separation would have been obvious to one of ordinary skill in the art, particularly in view of Norberg teaching that systems sized to handle smaller samples are useful e.g. for safety and sample-ratio reasons.
Regarding claim 2, Keller discloses that the separating layer is selectively permeable from at least one side ([0024]; [0028]; [0036]; [0010]-[0011]).  Langhorst similarly teaches membranes which are selectively permeable e.g. to block liquid flow [Col. 4 lines 46-60].
Regarding claim 4, Keller discloses that the separating layer is a membrane ([0008]-[0011]; [0036]; [0028]).  Langhorst similarly teaches membranes as above.
Regarding claim 5, Keller discloses that the separating layer may be fabricated from polyolefins ([0010]-[0011]; [0028]), and in one example states that the membrane is a polypropylene hollow fiber ([0040]).  Langhorst suggests PTFE as above.
Regarding claim 6, Keller discloses that the membrane is elongated (hollow fiber membrane; [0008]-[0011]; [0036]; [0028]).  Langhorst similarly teaches fibers as above
Regarding claim 8, Keller discloses that the membrane comprises at least one layer that is hydrophobic ([0008]-[0011]; [0036]; [0028]).  Langhorst similarly teaches hydrophobic materials as above.
Regarding claim 10, Keller and Langhorst disclos all of the claim limitations as set forth above.  Although the reference discloses that the separating layer may be present as a hollow fiber membrane module having a liquid space within the lumens and a gas space outside the membranes ([0024]-[0026]; [0036]; Figure 1), the reference does not disclose the relative dimensions of these spaces.  The reference does teach that a sweep gas is used to flush the permeating gases from the membrane surface toward an outlet ([0026]).  Regarding Langhorst, Langhorst is silent to specific dimensions but at minimum depicts a gas space outside of the fiber which is larger than the fiber [Fig. 1].
Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to adjust the relative dimensions of the gas space with respect to the liquid space, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  One having ordinary skill in the art would be motivated to adjust the relative volumes of the gas and liquid spaces in the membrane module (such as through an adjustment of the packing density of the hollow fibers within the membrane module, or the diameter of the hollow fibers) based upon the volume of liquid to be treated and to ensure that a sweep gas is capable of passing over the membrane surfaces to carry the permeating gases toward the outlet.
Regarding claim 11, Keller discloses that a vacuum pump is configured to generate circulation in the gas space (Figure 1, pump 34; [0023]-[0027]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keller et al. (US 2006/0242500) and Langhorst (US 5,235,843) in view of Norberg et al (WO 02/088671), as applied to the claims above, and further in view of Mancusi, III et al. (UA 5,582,735)
Regarding claim 7, Keller discloses all of the claim limitations as set forth above.  Keller discloses that the device may be used to remove volatile organic compounds, such as hydrocarbons, from an aqueous stream ([0008]-[0009]; [0034]). While Keller discloses that the hollow fiber membranes may be fabricated from polyolefins and other polymers, such as polypropylene ([0010]-[0011]; [0028], [0040]), the reference does not disclose that the separating layer comprises at least two layers.
As discussed above, Langhorst teaches that outer layers of e.g. Nafion may be provided, although these are not required.
Regardless, Mancusi discloses a device for removing condensable organics from a fluid, such as water, using a membrane (abstract, C1/L5-10).  Mancusi teaches that the membrane is suitable for vapor permeation or pervaporation processes involving the removal of hydrocarbons from an aqueous stream (C2/L16-26; C3/L22-35).  Mancusi discloses that it is well-known in the art to use composite membranes having at least two layers, a support layer and a permselective layer, such as a polypropylene support with a poly(alkyl sulfone) coating (C1/L24-56).  Mancusi discloses a composite membrane having improved selectivity over those known in the art (C1/L55-64).  The membrane includes a microporous support layer, such as one formed from polypropylene, and that is preferably in the form of a hollow fiber (C2/L45-57).  A poly(alkyl sulfone) layer is then coated on to the support layer (C2/L58-66).  The coating on the membrane support improves selectivity of the membrane as it has a greater affinity for the targeted organic compounds than the surrounding fluid (water) (C2/L30-44).
It would have been obvious to one having ordinary skill in the art at the time of the invention to select a composite membrane having a plurality of layers, such as a polymeric support with a selective coating, in the separation device of Keller and/or Langhorst, as suggested by Mancusi, since doing so will be expected to improve membrane selectivity in the removal of hydrocarbons from water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777